DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al (US 2014/0065416 A1).
Regarding claims 1-4 and 6, Niwa teaches pressure-sensitive adhesive sheets comprising a layer or composition of (meth)acrylate monomers; wherein the (meth)acrylate monomers comprise alkyl group-containing (meth)acrylate monomer, a cycloalkyl group-containing (meth)acrylate monomer, a carboxyl group-containing abstract, para 51-58). 
Niwa further teaches the content of the alkyl (meth)acrylate (i.e., alkyl group-containing (meth)acrylate monomer) is preferably from 60 to 90 wt %, based on the total amount (100 wt %) of the monomer component; the content of the alicyclic monomer (i.e., cycloalkyl group-containing (meth)acrylate monomer) is preferably from 5 to 25 wt %, based on the total amount (100 wt %) of the monomer component; and the content of the polar group-containing monomer (i.e., the carboxyl group-containing monomer and the amine group-containing monomer)  in the monomer component is preferably 8 to 35 wt %, based on the total amount (100 wt %) of the monomer component (para 54, 55, 58, 61, 64, 66). These ranges overlap the range of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Niwa, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 5, Niwa teaches the pressure-sensitive composition may be an active energy-ray-curable pressure-sensitive adhesive composition (para 90) which would have suggested or otherwise rendered obvious to one of ordinary skill that of a solvent-free composition.
Regarding claims 7 and 10, Niwa teaches a pressure-sensitive adhesive layer (i.e., adhesive film) made from the composition; wherein the thickness of the pressure-sensitive adhesive layer may be 10 μm to 1 mm (i.e., 1000 μm) (para 94-95) which MPEP § 2144.05).
Regarding claims 8 and 9, Niwa teaches pressure-sensitive adhesive sheets comprising a layer of (meth)acrylate monomers; wherein the gel fraction (i.e., content) is controlled by suitably selecting and controlling the kind and the content (amount to be used) of the polyfunctional monomer and/or the crosslinking agent to optimize the flexibility, step absorbability, and processability of the pressure-sensitive adhesive layer (abstract; para 86, 101).Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the composition of the adhesive layer of Niwa to adjust its gel fraction or content to optimize its flexibility, step absorbability, and processability.
Regarding claim 11, Niwa suggests or otherwise renders obvious the structure and composition of the adhesive film of the instant claims. Therefore, it is deemed to inherently meet the limitations and/or properties (e.g., glass transition temperature) of instant claim 11. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ukei et al (US 2014/0011022 A1) in view of Niwa.
Regarding claims 1-6, Ukei teaches a solvent-free pressure-sensitive adhesive composition comprising an alkyl group-containing (meth)acrylate monomer , a carboxyl group-containing monomer, and an amine group-containing monomer (e.g., N-vinylpyrrolidone and/or N,N-dimethylaminoethyl (meth)acrylate) (para 103, 104-106, 116, 118-119, 142).
Ukei fails to suggest the adhesive composition comprising a cycloalkyl group-containing (meth)acrylate monomer.
Niwa teaches pressure-sensitive adhesive sheets comprising a layer or composition of (meth)acrylate monomers; wherein the (meth)acrylate monomers comprise alkyl group-containing (meth)acrylate monomer , a carboxyl group-containing monomer (e.g., cyclohexyl acrylate), and an amine group-containing monomer (e.g., N-vinyl-2-pyrrolidone and/or N,N-dimethyl acrylamide) (abstract, para 51-58). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the pressure-sensitive adhesive of Niwa with the pressure-sensitive adhesive composition of Ukei, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I).
Niwa teaches the content of the alkyl (meth)acrylate (i.e., alkyl group-containing (meth)acrylate monomer) is preferably from 60 to 90 wt %, based on the total amount (100 wt %) of the monomer component; the content of the alicyclic monomer (i.e., cycloalkyl group-containing (meth)acrylate monomer) is preferably from 5 to 25 wt %, based on the total amount (100 wt %) of the monomer component; and the content of the polar group-containing monomer (i.e., the carboxyl group-containing monomer and the amine group-containing monomer)  in the monomer component is preferably 8 to 35 wt %, based on the total amount (100 wt %) of the monomer component (para 54, 55, 58, 61, 64, 66). These ranges overlap the range of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Niwa, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claims 7 and 10, Ukei teaches a pressure-sensitive adhesive layer (i.e., adhesive film) made from the composition (para 68, 103, 142); wherein the thickness of the pressure-sensitive adhesive layer may be 3 μm to 100 μm (para 147) which overlaps the range of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ukei, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claims 8 and 9, Ukei as modified by Niwa suggests or otherwise renders obvious the structure and composition of the adhesive film of the instant claims. Therefore, it is deemed to inherently meet the limitations and/or properties of instant claim 8 and 9. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
In the alternative, Niwa teaches pressure-sensitive adhesive sheets comprising a layer of (meth)acrylate monomers; wherein the gel fraction (i.e., content) is controlled by suitably selecting and controlling the kind and the content (amount to be used) of the polyfunctional monomer and/or the crosslinking agent to optimize the flexibility, step absorbability, and processability of the pressure-sensitive adhesive layer (abstract; para 86, 101).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, per the teachings of Niwa, to adjust the composition of the adhesive layer of Ukei as modified by Niwa to adjust its gel fraction or content to optimize its flexibility, step absorbability, and processability.
Regarding claim 11, Ukei teaches the glass transition temperature should be between  -80° C to -5° C (para 109) which overlaps the range of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ukei, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Furthermore, Ukei teaches when the Tg value is excessively higher than the above ranges, the initial adhesiveness may be likely to be insufficient around ambient temperature, and workability of adhering a protection film may decrease; and the Tg of the acrylic polymer can be adjusted by suitably modifying the monomer composition (namely, the types and usage ratio of monomers used in synthesis of the polymer) (para 109); so it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the composition of the adhesive and therein the glass transition temperature to optimize the initial adhesiveness of the PSA film and the workability of adhering a protection film.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783